CRAIG, J.
An application for a writ of mandate directing the respondent Municipal Court to set aside an order forfeiting bail bonds and entries of judgments thereon having been denied by the superior court, the petitioner appealed.
The questions presented having been determined in Seaboard Surety Co. v. Municipal Court, 208 Cal. 596 [283 Pac. 289, Los Angeles Surety Co., Inc., v. Municipal Court, 111 Cal. App. 133 [295 Pac. 591], and Eureka Casualty Co. v. Municipal Court, ante, p. 261 [28 Pac. (2d) 709], the petition cannot be granted.
The order is affirmed.
Stephens, P. J., and Archbald, J., pro tem., concurred.